UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6967



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


PAUL NAGY,

                                           Respondent - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-98-951-5-BO)


Submitted:   January 14, 2004          Decided:     February 20, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Alan DuBois, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Nagy appeals the district court’s order denying the

“Motion to Release Respondent to his Native Country, Romania, at

the Government’s Expense.”   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See United States v. Nagy, No. CA-98-951-5-

BO (E.D.N.C. filed May 7, 2003, entered May 14, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -